DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 16 May 2022.  The changes therein and corresponding remarks have been considered.  No claims have been cancelled or added via the amendment.  Therefore, claims 1-9 remain pending.  Of these, claims 1 and 5 are independent.  


Terminal Disclaimer
The terminal disclaimer filed on 16 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,943,626 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 5 as amended, it is unclear in the claim whether “first … voltages” in line 9 are same as or different from “first voltages” in line 8.  Further, it is unclear in the claim whether “second voltages” in line 11 are same as or different from “second voltages” in line 9.  
Further, the claim recites “supply terminals of first voltages” in line 8, and it is unclear in the claim whether this limitation is intended to mean that the plurality of supply terminals are associated with a same first voltage (e.g., from a same voltage source) or different first voltages (e.g., from different voltage sources having different voltage levels).
Similarly, the claim recites “supply terminals of second voltages” in line 11, and it is unclear in the claim whether this limitation is intended to mean that all the supply terminals are associated with a same second voltage (e.g., from a same voltage source) or different second voltages (e.g., from different voltage sources having different voltage levels).

Claims 6-9 depend from claim 5, thus are rejected for the same reason(s) above for claim 5.

Further, in each of claims 6 and 8 as amended, it is unclear in the claim whether “a supply terminal of a first voltage” and “a supply terminal of a second voltage” (and the subsequent references thereof in the claims) each are part of or different from “supply terminals of first voltages” and “supply terminals of second voltages”, respectively, recited in parent claim 5.

Claim 7 depends from claim 6, thus is also rejected for the same reason(s) above for claim 6.

Further, in claim 8 as amended, “the second logic circuit” and “the global input/output line” lack clear antecedents in the claims and are deemed indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0259873 A1 (“OH”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, OH discloses a semiconductor device, comprising: 
a write path control block (e.g., associated with Program Control 754 in Figs. 7 and 8) including a first power gating circuit (e.g., MP_2 in Fig. 8, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0115] “the drain terminals 804 (or the source terminals 802) of the PMOS transistors MP_1, MP-_2, …, MP_n need not be connected together, and that the actual number of PMOS transistors MP_1, MP_2, …, MP_n will reflect the number of physical instances where … VCCL is being supplied in lieu of … Vcc”) coupled to a supply terminal of a first voltage (e.g., Vcc in Fig. 8) and a second power gating circuit (e.g., including MN_2 in Fig. 8, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0116] “the drain terminals 812 (or the source terminals 814) of the NMOS transistors MN_1, MN_2, …, MN_n need not be connected together, and that the actual number of NMOS transistors MN_1, MN_2, …, MN_n will reflect the number of physical instances where … VSSL is being supplied in lieu of … Vss”) coupled to a supply terminal of a second voltage (e.g., Vss in Fig. 8), and a first logic circuit (e.g., associated with 754 in Fig. 8) coupled to a supply terminal of a third voltage (e.g., VCCL via the terminal 804 for MP_2) and a supply terminal of fourth voltage (e.g., VSSL via the terminal 812 for MN_2), the write path control block (754 in Figs. 7 and 8) suitable for generating a write control signal (e.g., associated with 754) using the first and second voltages in a write mode (since 754 in Figs. 7 and 8 uses Vcc and Vss for controlling program/ write operations); 
a write driving block (e.g., including 112A and/or 120 in Fig. 7) including a third power gating circuit (e.g., MP_n in Fig. 8, as applied to 112A and/or 120 in Fig. 7, with reference to 111A in Fig. 8 and paragraph [0126] “functional entities that are more likely to qualify as ‘eligible’ [for power gating] may include one or more of … the data input latches [112A in Fig. 7], the data output register 111A, … and the data driver 120”, thus 112A and 120 are also power gated, similar to 111A in Fig. 8) coupled to any one of the supply terminal of the first voltage and the supply terminal of the second voltage (e.g., Vcc or Vss), and a second logic circuit (e.g., associated with 112A in Fig. 7, as applied to Fig. 8, with reference to and similar to 111A in Fig. 8) couple to any one of the supply terminal of the third voltage and the supply terminal of the fourth voltage (VCCL via the terminal 804 for MP_n), the write driving block suitable for transmitting a data signal to a data input/output line (e.g., associated with 112A and 120 in Fig. 7, for transmitting write data) using the first and second voltages (112A and/or 120, as applied to Fig. 8, uses Vcc and Vss) based on the write control signal (associated with 754); and 
a memory block (e.g., including 115 in Fig. 7), coupled to the data input/output line (associated with 120), suitable for writing the data signal (e.g., for writing, via 112A and 120).

Regarding claim 2, OH discloses the semiconductor device of claim 1, wherein the first power gating circuit (MP_2 in Fig. 8) is coupled between the supply terminal of the first voltage (Vcc) and the supply terminal of the third voltage (e.g., VCCL via the terminal 804 for MP_2); 
the second power gating circuit (MN_2 in Fig. 8) is coupled between the supply terminal of the second voltage (Vss) and the supply terminal of the fourth voltage (e.g., VSSL via the terminal 812 for MN_2); and 
the first logic circuit (e.g., associated with 754 in Fig. 8) is coupled to the supply terminal of the first voltage (Vcc), the supply terminal of the second voltage (Vss), the supply terminal of the third voltage (VCCL via the terminal 804 for MP_2) and the supply terminal of the fourth voltage (VSSL via the terminal 812 for MN_2), and the first logic circuit generates the write control signal (associated with 754) based on a write enable signal (e.g., based on W/R# in Fig. 7, indicating a write/ program operation).

Regarding claim 4, OH discloses the semiconductor device of claim 1, wherein the third power gating circuit (MP_n in Fig. 8) is coupled between the supply terminal of the first voltage (Vcc) and a supply terminal of a fifth voltage (e.g., VCCL via a terminal 804 in Fig. 8, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0115] “the drain terminals 804 (or the source terminals 802) of the PMOS transistors MP_1, MP-_2, …, MP_n need not be connected together, and that the actual number of PMOS transistors MP_1, MP_2, …, MP_n will reflect the number of physical instances where … VCCL is being supplied in lieu of … Vcc”); and 
the second logic circuit (e.g., associated with 112A in Fig. 7, as applied to Fig. 8, with reference to and similar to 111A in Fig. 8) is coupled between the supply terminal of the second voltage (Vss) and the any one of the supply terminal of the third voltage and the supply terminal of the fourth voltage (VCCL via the terminal 804 for MP_n), the second logic circuit drives the input/output line (e.g., between 120 and 112A in Fig. 7, for driving write data) with the first voltage or the second voltage (Vcc or Vss) based on the write control signal and the data signal (since the data signal is a binary logic data signal, with reference to DQ in Figs. 6A and 6B).

Regarding independent claim 5, OH discloses a semiconductor system comprising: 
a control device (e.g., providing external commands/ control signals to 100 in Fig. 7) suitable for generating a system control signal (e.g., including a command/ control signal associated with ERASE in Fig. 8); and
a semiconductor device including first to third power gating circuits (e.g., associated with MP_2 and MN_2 in Fig. 8 for the first and second power gating circuits, and MP_n or MN_n in Fig. 8 for the third power gating circuit), and suitable for minimizing a leakage current by disabling the first power gating circuit (e.g., disabling MP_2) based on the system control signal (e.g., associated with ERASE in Fig. 8, with reference to paragraph [0124] “power consumption … can be reduced while the ERASE signal is asserted”), 
wherein the semiconductor device includes: 
a data input/output control block (e.g., including 752 and 754 in Figs. 7 and 8) having a first type of power gating structure (e.g., the header type of MP_2 in Fig. 8; also, of MP_1 in Fig. 8) coupled to supply terminals of first voltages (e.g., associated with Vcc), the data input/output control block suitable for generating an input/output control signal (e.g., associated with 752/ 754 in Figs. 7 and 8) using first and second voltages (e.g., 752/ 754 in Fig. 8 use Vcc and Vss); 
a data input/output block (e.g., including 111A in Figs. 7 and 8, or 112A or 120 in Fig. 7) having a second type of power gating structure (e.g., the footer type of MN_n in Fig. 8, with reference to 111A in Fig. 8 and paragraph [0126] “functional entities that are more likely to qualify as ‘eligible’ [for power gating] may include one or more of … the data input latches [112A in Fig. 7], the data output register 111A, … and the data driver 120”, thus 112A and 120 in Fig. 7 are also power gated, similar to 111A in Fig. 8; also, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0116] “the drain terminals 812 (or the source terminals 814) of the NMOS transistors MN_1, MN_2, …, MN_n need not be connected together, and that the actual number of NMOS transistors MN_1, MN_2, …, MN_n will reflect the number of physical instances where … VSSL is being supplied in lieu of … Vss”) different from the first type of power gating structure (different from the header type) coupled to supply terminals of second voltages (e.g., associated with Vss), a number of the supply terminals of the second voltages (e.g., one Vss terminal associated with 111A, 112A or 120 as a block in Figs. 7 and 8) is less than a number of the supply terminals of the first voltages (e.g., two Vcc terminals associated with 752 and 754 as a block in Figs. 7 and 8),
the data input/output block suitable for inputting and outputting a data signal (e.g., associated with 111A, 112A or 120 in Fig. 7) using the first and second voltages (Vcc and Vss) based on the input/output control signal (associated with 752/ 754); and 
a memory block (e.g., including 115 in Fig. 7), coupled to the data input/output block (including 120), suitable for writing the data signal (e.g., via 120), 
wherein the data input/output control block includes a write path control block (e.g., associated with Program Control 754 in Figs. 7 and 8), 
wherein the write path control block (754) includes the first and second power gating circuits (associated with MP_2 and MN_2 in Fig. 8) and generates a write control signal (e.g., associated with 754) using the first and second voltages in a write mode (since 754 in Figs. 7 and 8 uses Vcc and Vss for controlling program/ write operations), 
wherein the data input/output block includes a write driving block (e.g., including 112A or 120 in Fig. 7), and 
wherein the write driving block includes the third power gating circuit (associated with MN_n in Fig. 8) and transmits the data signal to a data input/output line (e.g., associated with 112A and 120 in Fig. 7, for transmitting write data) using the first and second voltages (112A or 120, as applied to Fig. 8, uses Vcc and Vss) based on the write control signal (associated with 754).

Regarding claim 6, OH discloses the semiconductor system of claim 5, wherein the write path control block (754 in Figs. 7 and 8) includes: 
the first power gating circuit (MP_2 in Fig. 8) coupled between a supply terminal of a first voltage (e.g., Vcc) and a supply terminal of a third voltage (e.g., VCCL via the terminal 804 for MP_2); 
the second power gating circuit (MN_2 in Fig. 8) coupled between a supply terminal of a second voltage (e.g., Vss) and a supply terminal of a fourth voltage (e.g.,VSSL via the terminal 812 for MN_2); and 
a first logic circuit (e.g., associated with 754 in Fig. 8) coupled to the supply terminal of the first voltage (Vcc), the supply terminal of the second voltage (Vss), the supply terminal of the third voltage (VCCL via the terminal 804 for MP_2) and the supply terminal of the fourth voltage (VSSL via the terminal 812 for MN_2), the first logic circuit suitable for generating the write control signal (associated with 754) based on a write enable signal (e.g., based on W/R# in Fig. 7, indicating a write/ program operation).

Regarding claim 8, OH discloses the semiconductor system of claim 5, wherein the write driving block (e.g., including 112A or 120 in Fig. 7, as applied to Fig. 8, with reference to and similar to 111A in Fig. 8) includes: 
the third power gating circuit (MP_n in Fig. 8) coupled between a supply terminal of a first voltage (Vcc) and a supply terminal of a fifth voltage (e.g., VCCL via a terminal 804 in Fig. 8, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0115] “the drain terminals 804 (or the source terminals 802) of the PMOS transistors MP_1, MP-_2, …, MP_n need not be connected together, and that the actual number of PMOS transistors MP_1, MP_2, …, MP_n will reflect the number of physical instances where … VCCL is being supplied in lieu of … Vcc”); and 
the second logic circuit (e.g., associated with 112A in Fig. 7, as applied to Fig. 8, with reference to and similar to 111A in Fig. 8) coupled between a supply terminal of a second voltage (e.g., Vss) and the supply terminal of the fifth voltage (VCCL via a terminal 804), the second logic circuit suitable for driving the global input/output line (e.g., between 120 and 112A in Fig. 7, for driving write data) with the first voltage or the second voltage (Vcc or Vss) based on the write control signal and the data signal (since the data signal is a binary logic data signal, with reference to DQ in Figs. 6A and 6B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0259873 A1 (“OH”) in view of US 2012/0042188 A1 (“HIRANO”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claims 3 and 7, OH discloses the semiconductor device of claim 1 and the semiconductor system of claim 6, but is silent regarding further details of the first logic circuit (associated with 754 in Fig. 8), thus does not disclose that the first logic circuit includes: a first logic element coupled between the supply terminal of the first voltage and the supply terminal of the fourth voltage; and a second logic element coupled between the supply terminal of the second voltage and the supply terminal of the third voltage.
However, HIRANO suggests a power gating configuration, common and well known in the art, for a logic circuit in a memory device (e.g., including a control circuit, with reference to 50 in Fig. 1 and paragraph [0054], and thus useful for the first logic circuit of OH), wherein the logic circuit includes a first logic element (e.g., 52 in Fig. 1) coupled between a supply terminal of a first voltage (e.g., VDD M) and a supply terminal of a fourth voltage (e.g., VSS S), and a second logic element (e.g., 53) coupled between a supply terminal of a second voltage (e.g., VSS M) and a supply terminal of a third voltage (e.g., VDD S).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to couple the power gating circuits of OH to first and second logic elements of the first logic circuit of OH in a manner similar to that of HIRANO (such that the first logic element is coupled between the supply terminal of the first voltage and the supply terminal of the fourth voltage, and the second logic element is coupled between the supply terminal of the second voltage and the supply terminal of the third voltage), since such power gating configuration for a logic circuit in a memory device (including a control circuit) was common and well known in the art (as exemplified in HIRANO), to effectively reduce leakage current and conserve power.

Regarding claim 9, OH, as modified above, discloses the semiconductor system of claim 5, wherein the first type of power gating structure includes a zigzag type of power gating structure (e.g., with reference to Fig. 1 of HIRANO, as applied to 754 in Figs. 7 and 8 of OH, as modified above), and 
wherein the second type of power gating structure includes a header-only type of power gating structure (i.e., in Fig. 8 of OH, the second type of power gating structure for 111A includes a header-only type of MP_n, and also includes a footer-only type of MN_n; here, the limitation is given its broadest reasonable interpretation, in the absence of further distinguishing details in the claim).


Response to Arguments
Applicant’s arguments in Remarks, filed 16 May 2022, have been considered but are not persuasive.
The applicant summarizes the claimed invention with reference to Figs. 6 and 9 of the instant application (starting at the bottom of page 10 through the top of page 12 of Remarks) and highlights Figs. 7 and 8 and the corresponding paragraphs of the OH reference (starting near the top of page 12 through page 13 of Remarks).
In the top paragraph on page 14 of Remarks, the applicant presents a specific argument as follows:

    PNG
    media_image1.png
    228
    657
    media_image1.png
    Greyscale

In response, first, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification (MPEP 2111 and 2111.01).  Also, the transitional terms such as “comprising”, “including” and “having” used in the claims are deemed to be inclusive or open-ended and do not exclude additional, unrecited elements or method steps (MPEP 2111.03).
The above bolded argument does not appear to be clearly recited in claim 1 as amended; the claim limitations therein are broadly recited and interpreted/ mapped as indicated in the rejections above.
The OH reference teaches that “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” (paragraph [0113]); “the drain terminals 804 (or the source terminals 802) of the PMOS transistors MP_1, MP_2, …, MP_n need not be connected together, and that the actual number of PMOS transistors MP_1, MP_2, …, MP_n will reflect the number of physical instances where … VCCL is being supplied in lieu of … Vcc” (paragraph [0115]); and “the drain terminals 812 (or the source terminals 814) of the NMOS transistors MN_1, MN_2, …, MN_n need not be connected together, and that the actual number of NMOS transistors MN_1, MN_2, …, MN_n will reflect the number of physical instances where … VSSL is being supplied in lieu of … Vss” (paragraph [0116]).
Therefore, in the rejection of claim 5 as amended, given a broadest reasonable interpretation, “a first type of power gating structure” therein is mapped to a header type of MP_2 in Fig. 8 of OH, and “a second type of power gating structure” therein is mapped to a footer type of MN_n in Fig. 8 of OH, which is different from the header type of MP_2.  Thus, “a data input/output control block” (e.g., including 752 and 754 in Figs. 7 and 8 of OH) has/ includes a header type power gating structure associated with MP_2, and “a data input/output block” (e.g., including 111A in Figs. 7 and 8, or 112A or 120 in Fig. 7) has/ includes a footer type power gating structure associated with MN_n.  See also the rejections above.
In the absence of further distinguishing details in the claims, the claim limitations are still deemed to read on the OH reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824